Exhibit 10.10

 

EXECUTION COPY

 

REGISTRATION RIGHTS AGREEMENT

 

dated as of December 9, 2003

 

between

 

GLOBAL CROSSING LIMITED,

 

and

 

STT CROSSING LTD



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

Section 1.    Definitions    1 Section 2.    Demand Registration    3 Section 3.
   Piggyback Registration and Form S-3 or F-3 Registration    5 Section 4.   
Registration Procedures    7 Section 5.    Registration Expenses    12
Section 6.    Indemnification    13 Section 7.    Underwritten Registrations   
15 Section 8.    Rule 144A    16 Section 9.    Miscellaneous    16

 

 

i



--------------------------------------------------------------------------------

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of December 9, 2003, by and among Global Crossing Limited (formerly GC
Acquisition Ltd.), a company organized under the laws of Bermuda (the
“Company”), and STT Crossing Ltd, a company organized under the laws of
Mauritius (“Purchaser”), and each other person who becomes a Holder (as defined
below) hereunder.

 

RECITALS

 

WHEREAS, the parties hereto have entered into a Purchase Agreement by and among
Global Crossing Ltd. (“GX”), Global Crossing Holdings Ltd., the Joint
Provisional Liquidators, Singapore Technologies Telemedia Pte Ltd (“ST
Telemedia”) and Hutchison Telecommunications Limited, dated August 9, 2002 (as
amended, supplemented or otherwise modified from time to time, the “Purchase
Agreement”), pursuant to which, among other things, Purchaser will acquire
6,600,000 shares of the Company’s Common Stock, par value $.01 per share (the
“Common Shares”), and 18,000,000 shares of the Company’s 2.0% Cumulative Senior
Convertible Preferred Stock, par value $.10 per share (the “Preferred Shares”);

 

WHEREAS, to induce ST Telemedia to execute and deliver the Purchase Agreement
and consummate the transactions contemplated thereby, GX has agreed to cause the
Company to provide to Holder certain registration rights under the Securities
Act (as defined below); and

 

WHEREAS, the execution and delivery of this Agreement by the parties hereto is a
condition to the closing of the transactions contemplated by the Purchase
Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein and in the Purchase Agreement, and for other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

Section 1. Definitions. For purposes of this Agreement, capitalized terms used
but not defined herein shall have the meanings specified in the Purchase
Agreement. In addition, the following capitalized terms have the following
meanings:

 

“Exchange Act”: The United States Securities Exchange Act of 1934, as amended,
or any successor federal statute, and the rules and regulations of the SEC
thereunder, all as the same shall be in effect from time to time. Reference to a
particular section of the Exchange Act shall include reference to a comparable
section, if any, of any such successor federal statute.

 

“Holder”: Purchaser and its transferees to whom Purchaser agrees to assign
benefits or rights under this Agreement and who agree to be bound by the
provisions of this Agreement in accordance with Section 9(e) hereof; provided,
however, that for purposes of all provisions of this agreement insofar as they
relate to the making of any decision, determination, approval or consent or the
giving of any notice by Holder (including any such decision or notice concerning
the exercise of any rights of Holder hereunder), Holder shall mean only
Purchaser.

 

“Person”: Any individual, partnership, limited liability company, joint venture,
corporation, association, trust or any other entity or organization.

 

1



--------------------------------------------------------------------------------

“Prospectus”: The prospectus included in any Registration Statement (including,
without limitation, a prospectus that discloses information previously omitted
from a prospectus filed as part of an effective registration statement in
reliance upon Rule 430A under the Securities Act), as amended or supplemented by
any prospectus supplement, with respect to the terms of the offering of any
portion of the Registrable Securities covered by such Registration Statement and
all other amendments and supplements to such prospectus, including
post-effective amendments, and all material incorporated by reference or deemed
to be incorporated by reference in such prospectus.

 

“Registrable Securities”: Common Shares, Common Shares or other securities which
Holder may acquire upon conversion of the Preferred Shares, together with (a)
any other securities which such Holder may acquire on account of any such
securities, including, without limitation, as the result of any dividend or
other distribution on Common Shares or any subdivision of such Common Shares or
in connection with any combination of shares, recapitalization, amalgamation,
merger, consolidation or reorganization or otherwise, and (b) any additional
Common Shares which such Holder has acquired prior to the date hereof, or may
acquire from time to time within the first three years after the date hereof,
whether or not such Common Shares are acquired from the Company or any other
person or entity (collectively, “Other Acquired Common Shares”); provided that a
security ceases to be a Registrable Security (i) when it is no longer a Transfer
Restricted Security, or (ii) if it is an Other Acquired Common Share which was
not acquired from the Company and is transferred to a Person that is not an
affiliate (as defined in Rule 12b-2 of the Exchange Act) of Holder.

 

The number of shares of “Registrable Securities” outstanding shall be determined
by the number of Common Shares outstanding that are, and the number of Common
Shares issuable pursuant to then exercisable or convertible securities that are,
Registrable Securities.

 

“Registration Statement”: Any registration statement of the Company under the
Securities Act that covers any of the Registrable Securities pursuant to the
provisions of this Agreement, including the related Prospectus, any preliminary
prospectus, all amendments and supplements to such registration statement
(including post-effective amendments), all exhibits and all material
incorporated by reference or deemed to be incorporated by reference in such
registration statement.

 

“Rule 144”: Rule 144 promulgated under the Securities Act, and any successor
provision thereto.

 

“Securities Act”: The Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect at the time. Reference to a particular section of the
Securities Act shall include reference to the comparable section, if any, of
such successor federal statute.

 

“SEC”: The United States Securities and Exchange Commission and any successor
governmental entity.

 

“Transfer Restricted Securities”: The Registrable Securities, until the date on
which (i) such Registrable Securities are effectively registered under the
Securities Act and

 

2



--------------------------------------------------------------------------------

disposed of pursuant to such effective registration statement, (ii) such
Registrable Securities are sold by a Person in a transaction in which the rights
under the provisions of this Agreement are not assigned, (iii) such Registrable
Securities are sold pursuant to Rule 144 (or any similar provision then in
force, but not Rule 144A) under the Securities Act without registration under
the Securities Act, or (iv) the entire amount of the Registrable Securities may,
in the opinion of counsel satisfactory to the Company and Holder, be sold by
Holder pursuant to Rule 144 (or any successor provision then in effect) under
the Securities Act in a single sale without any limitation as to volume.

 

“Underwritten Offering”: A distribution, registered pursuant to the Securities
Act, in which securities of the Company are sold to the public through one or
more underwriters.

 

Section 2. Demand Registration

 

(a) Requests for Registration. At any time commencing on or after the date that
is 180 days following the Closing Date, Holder will have the right, by written
notice delivered to the Company (a “Demand Notice”), to require the Company to
register Registrable Securities under and in accordance with the provisions of
the Securities Act (a “Demand Registration”); provided, that, (i) Holder may not
make more than four Demand Registrations, (ii) the aggregate offering price (net
of underwriters’ discounts and commissions) of the Registrable Securities
requested by Holder to be so registered must exceed $25,000,000, and (iii)
Holder must provide to the Company a certificate (the “Authorizing Certificate”)
signed by Holder; and provided, further, that no Demand Notice may be given by
Holder prior to six months after the effective date of the immediately preceding
Demand Registration. For purposes of the preceding sentence, the filing of two
or more Registration Statements in response to one demand shall be counted as
one Demand Registration. Each request for a Demand Registration by Holder shall
state the amount of the Registrable Securities proposed to be sold and the
intended method of disposition thereof. The Authorizing Certificate shall set
forth (A) the name of Holder signing such Authorizing Certificate, (B) the
number of Registrable Securities held by such Holder and the number of
Registrable Securities such Holder has elected to have registered, and (C) the
intended methods of disposition of the Registrable Securities. Holder may at its
option withdraw Registrable Securities from a registration and, in such event
(1) any continuing registration of Registrable Securities shall constitute the
Demand Registration to which Holder is entitled and (2) the withdrawing Holder
shall reimburse the Company for any registration and filing fees (including any
fees payable to the SEC, the National Association of Securities Dealers, Inc. or
any successor organization) it has incurred with respect to the withdrawn
Registrable Securities (unless all Registrable Securities are withdrawn, in
which case the withdrawing Holder shall reimburse the Company for all costs and
expenses incurred by it in connection with the registration of such Registrable
Securities). Subject to compliance with clause (2) of the preceding sentence, a
registration that is terminated in its entirety prior to the effective date of
the applicable Registration Statement will not constitute a Demand Registration.
Notwithstanding the foregoing, if at the time of withdrawal, Holder has learned
of a material adverse change in the condition, business or prospects of the
Company and has withdrawn the request with reasonable promptness following
disclosure by the Company, Holder shall not be subject to clause (2) above.

 

3



--------------------------------------------------------------------------------

If a Demand Registration is not declared and maintained effective for the period
required by Section 2(b) or if the consummation of the offering of Registrable
Securities pursuant to such Demand Registration (A) is interfered with by any
stop order, injunction or other order or requirement of the SEC or other
governmental agency or court for any Person which is not directly caused by the
act or omission of any Holder and such act or omission is not thereafter
eliminated or (B) the conditions specified in the underwriting agreement with
respect to an Underwritten Offering, if any, entered into in connection with
such Demand Registration are not satisfied or waived, other than by reason of a
failure by Holder, then Holder shall be entitled to an additional Demand
Registration in lieu thereof.

 

(b) Filing and Effectiveness. (i) The Company will file or, if permitted, submit
confidentially, a Registration Statement relating to any Demand Registration as
promptly as practicable (but in any event within 45 days in the case of a
registration made on Form S-1 or F-1, or a comparable successor form, as
applicable, or 30 days in the case of any registration eligible to be made on
Form S-3 or F-3 or a comparable successor form, as applicable) following the
date on which the Demand Notice is given and will use its reasonable best
efforts to cause the same to be declared effective by the SEC as soon as
practicable thereafter (the “Effectiveness Date”).

 

(ii) The Company agrees to use its reasonable best efforts to comply with all
necessary provisions of the federal securities laws in order to keep each
Registration Statement relating to a Demand Registration effective for a period
of (A) in the case of an Underwritten Offering, 120 days from its Effectiveness
Date, and (B) subject to the last proviso of this clause (ii), in the case of
any registration made pursuant to Rule 415 under the Securities Act, twenty-four
(24) months from its Effectiveness Date, or such shorter period that will
terminate when all Registrable Securities covered by such Registration Statement
have been sold pursuant to such Registration Statement (in each case, such
period being the “Effectiveness Period”); provided, however, that if any
Black-Out (as hereinafter defined) occurs during an Effectiveness Period, then
such Effectiveness Period will be tolled for the duration of the Black-Out.

 

Holder will be permitted, subject to its compliance with the provisions of
Section 2(a) relating to reimbursement of the Company’s expenses, to withdraw in
good faith all or part of the Registrable Securities from a Demand Registration
at any time prior to the effective date of such Demand Registration, in which
event the Company will promptly amend or, if applicable, withdraw the related
Registration Statement.

 

(c) Priority on Demand Registration. Notwithstanding the foregoing, if the
managing underwriter or underwriters of an Underwritten Offering to which such
Demand Registration relates advises the Company and Holder in writing that the
total amount of Registrable Securities that Holder, the Company and any other
Person intend to include in such Demand Registration is in the aggregate such as
to materially and adversely affect the success of such offering, then there will
be included in such Demand Registration, (i) first, the number of securities
that Holder proposes to sell pursuant to such Demand Registration, (ii) second,
to the extent that the number of securities in clause (i) above is less than the
number of securities which the Company and Holder have been advised can be sold
in such offering without having the adverse effect referred to above, the number
of securities, if any, requested to be included in such

 

4



--------------------------------------------------------------------------------

offering by any other Persons pursuant to similar registration rights,
determined pro rata on the basis of the number of shares of the class being sold
owned by such other Persons requesting registration, collectively, and (iii)
third, to the extent that the number of securities in clauses (i) and (ii) above
is less than the number of securities which the Company and Holder have been
advised can be sold in such offering without having the adverse effect referred
to above, the securities, if any, sought to be included by the Company in the
offering.

 

(d) Postponement of Demand Registration. Notwithstanding anything to the
contrary in any other provision of this Agreement, the Company will be entitled,
on no more than one occasion in any 12-month period, to postpone the filing
period of any Demand Registration for a reasonable period of time not in excess
of 120 calendar days if the Board of Directors of the Company determines, in the
good faith exercise of its business judgment, and has delivered to Holder
written certification to the effect, that such registration and offering would
materially and adversely interfere with a bona fide financing transaction of the
Company, including without limitation a primary offering of securities, or any
other material business transaction of the Company, or would require disclosure
of information, the premature disclosure of which would materially and adversely
affect the Company. If the Company postpones the filing of a Registration
Statement, it will promptly notify Holder in writing when the events or
circumstances permitting such postponement have ended.

 

Section 3. Piggyback Registration and Form S-3 or F-3 Registration.

 

(a) Right to Piggyback. If, at any time following the Closing Date, the Company
proposes to file a Registration Statement, whether or not for sale for the
Company’s own account or for the account of a shareholder of the Company, on a
form and in a manner that would also permit registration, offer or sale of
Registrable Securities (other than the initial public offering of the capital
stock of the Company and other than in connection with a registration statement
on Forms S-4 or F-4 or S-8 or any similar or successor form), the Company shall
each such time give to Holder holding Registrable Securities written notice of
such proposed filing at least 20 days before the anticipated filing. The notice
referred to in the preceding sentence shall (i) describe the proposed
registration and offering and (ii) offer Holder the opportunity to register,
offer or sell such amount of Registrable Securities as Holder may request (a
“Piggyback Registration”). Subject to Section 3(b), the Company will include in
each such Piggyback Registration (and any related qualification under state blue
sky laws and other compliance filings, and in any underwriting involved therein)
all Registrable Securities with respect to which the Company has received
written requests for inclusion therein within 10 days after the written notice
from the Company is given. Holder will be permitted, subject to its compliance
with the provisions of Section 2(a) relating to reimbursement of the Company’s
expenses, to withdraw all or part of its Registrable Securities from a Piggyback
Registration at any time prior to the effective date of such Piggyback
Registration.

 

(b) Priority on Piggyback Registrations. The Company will cause the managing
underwriter or underwriters of a proposed Underwritten Offering to permit
Holder, if holding Registrable Securities requested to be included in the
registration for such offering, to include therein all such Registrable
Securities requested to be so included (such securities, together with any other
shares of the same class requested to be included in such registration by any
other Person pursuant to similar registration rights, the “Piggyback Shares”) on
the same terms and

 

5



--------------------------------------------------------------------------------

conditions as any securities of the Company included therein (other than the
indemnification by Holder, which will be limited as set forth in Section 6(b)
hereof and provided, that Holder gives customary representations and
warranties). The Company shall cooperate with Holder in order to limit any
representations and warranties to, or agreements with, the Company or the
underwriters to be made by Holder only to those representations, warranties or
agreements regarding Holder, Holder’s Registrable Securities and Holder’s
intended method of distribution and any other representation required by law.
Notwithstanding the foregoing, if the managing underwriter or underwriters of
such Underwritten Offering advises Holder in writing to the effect that the
total amount of securities that Holder, the Company and any other Person propose
to include in such Underwritten Offering is such as to materially and adversely
affect the success of such offering, then the Company will include in such
registration:

 

(x) in the case of a registration in connection with a sale of securities for
the Company’s own account, (i) first, 100% of the securities that the Company
proposes to sell for its own account, (ii) second, to the extent that the number
of securities in clause (i) above is less than the number of securities which
the Company has been advised can be sold in such offering without having the
adverse effect referred to above, the number of Piggyback Shares of Holder
requested to be included in such offering, and (iii) third, to the extent that
the number of securities in clauses (i) and (ii) above is less than the number
of securities which the Company has been advised can be sold in such offering
without having the adverse effect referred to above, the number of Piggyback
Shares requested to be included in such offering by any other Persons pursuant
to similar registration rights, determined pro rata on the basis of the number
of shares of the class being sold owned by such other Persons requesting
registration, collectively; and

 

(y) in the case of a registration in connection with a sale of securities on
account of any Person other than the Company or Purchaser (the “Initiating
Party”), (i) first, 100% of the securities, if any, that the Initiating Party
proposes to sell, (ii) second, to the extent that the number of securities in
clause (i) above is less than the number of securities which the Company has
been advised can be sold in such offering without having the adverse effect
referred to above, the number of Piggyback Shares of Holder requested to be
included in such offering, (iii) third, to the extent that the number of
securities in clauses (i) and (ii) above is less than the number of securities
which the Company has been advised can be sold in such offering without having
the adverse effect referred to above, the number of Piggyback Shares requested
to be included in such offering by any other Persons pursuant to similar
registration rights, determined pro rata on the basis of the number of shares of
the class being sold owned by such other Persons requesting registration,
collectively, and (iv) fourth, to the extent that the number of securities in
clauses (i) through (iii) above is less than the number of securities which the
Company has been advised can be sold in such offering without having the adverse
effect referred to above, the securities sought to be included by the Company in
the offering.

 

(c) Form S-3 or F-3 Registration. At any time after the Company becomes eligible
to use Form S-3 or F-3 (or any successor form then in effect), Holder may make a
written request that the Company effect a registration on Form S-3 or F-3 (or
any successor form then in effect) and any related qualification or compliance
with respect to all or a part of the Registrable Securities owned by Holder, and
the Company will use its reasonable best efforts to

 

6



--------------------------------------------------------------------------------

effect such registration and all such qualifications and compliances as may be
so requested and as would permit or facilitate the sale and distribution of all
or such portion of Holder’s Registrable Securities as are specified in such
request; provided, however, that the Company shall not be obligated to effect
any such registration, qualification or compliance, pursuant to this Section
3(c): (i) if Form S-3 or F-3 (or any successor form then in effect), is not
available for such offering by Holder; (ii) if Holder, together with the holders
of any other securities of the Company entitled to inclusion in such
registration, propose to sell Registrable Securities and such other securities
(if any) at an aggregate price to the public (net of any underwriters’ discounts
or commissions) of less than $25,000,000; (iii) if the Board of Directors of the
Company determines, in the good faith exercise of its business judgment, and has
delivered to Holder written certification to the effect, that such registration
and offering would materially and adversely interfere with a bona fide financing
transaction of the Company, including any material business transaction of the
Company, or would require disclosure of information, the premature disclosure of
which would materially and adversely affect the Company, in which event the
Company shall have the right to defer the filing of the Form S-3 or F-3
Registration Statement for a period of not more than 120 calendar days after
receipt of the request of Holder under this Section 3(c); provided, however,
that if the Company postpones the filing of a Form S-3 or F-3 Registration
Statement, it will promptly notify Holder in writing when the events or
circumstances permitting such postponement have ended; and provided, further,
that the Company will be entitled to utilize this right on no more than one
occasion in any 12-month period. An underwritten registration on Form S-3 or F-3
effected pursuant to this Section 3(c) shall be counted as a Demand Registration
for purposes of determining the number of Demand Registrations granted under
Section 2. Any other registration under this Section 3 shall not count as a
Demand Registration.

 

Section 4. Registration Procedures. In connection with the Company’s
registration obligations pursuant to Sections 2 and 3, the Company will effect
such registrations to permit the sale of such Transfer Restricted Securities in
accordance with the intended method or methods of disposition thereof, and
pursuant thereto the Company will as expeditiously as possible, and in each case
to the extent applicable:

 

(a) Prepare and file with the SEC a Registration Statement or Registration
Statements on any appropriate form under the Securities Act available for the
sale of the Registrable Securities by the holders thereof in accordance with the
intended method or methods of distribution thereof, and cause each such
Registration Statement to become effective and remain effective as provided
herein; provided, however, that (i) before filing a Registration Statement or
Prospectus or any amendments or supplements thereto (including documents that
would be incorporated or deemed to be incorporated therein by reference) the
Company will furnish to Holder holding Registrable Securities covered by such
Registration Statement, not more than one counsel chosen by Holder (“Special
Counsel”) and the managing underwriters, if any, copies of all such documents
proposed to be filed, which documents will be subject to the review and comment
of Holder, such Special Counsel and such underwriters, and the Company will not
file any such Registration Statement or amendment thereto or any Prospectus or
any supplement thereto (excluding such documents that, upon filing, will be
incorporated or deemed to be incorporated by reference therein) to which Holder
or the managing underwriter, if any, shall reasonably object, and (ii) the
Company shall notify the Special Counsel and each seller of Registrable
Securities of any stop order issued or threatened by the SEC and take all action
required to prevent the entry of such stop order or to remove it if entered.

 

 

7



--------------------------------------------------------------------------------

(b) Prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary to keep such Registration
Statement continuously effective for the applicable periods specified in Section
2; cause the related Prospectus to be supplemented by any required Prospectus
supplement, and as so supplemented to be filed pursuant to Rule 424 (or any
similar provisions then in force) under the Securities Act; and comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement during the applicable period
in accordance with the intended methods of disposition by the sellers thereof
set forth in such Registration Statement as so amended or in such Prospectus as
so supplemented.

 

(c) Notify Holder and the managing underwriters, if any, promptly, and (if
requested by any such Person) confirm such notice in writing, (i) when a
Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and, with respect to a Registration Statement or any post-effective
amendment, when the same has become effective, (ii) of any request by the SEC or
any other federal or state governmental authority for amendments or supplements
to a Registration Statement or related Prospectus or for additional information,
(iii) of the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose, (iv) if at any
time the representations and warranties of the Company contained in any
agreement contemplated by Section 4(n) (including any underwriting agreement)
cease to be true and correct in any material respect, if and only to the extent
that such representations and warranties are continuing under such agreement or
if there is a continuing Prospectus delivery requirement, (v) of the receipt by
the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose, (vi) of the occurrence of any event that makes any
statement made in such Registration Statement or related Prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires the making of any changes in a
Registration Statement, Prospectus or any such document so that, in the case of
the Registration Statement, it will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading and, in the case of
the Prospectus, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, and (vii) of the Company’s reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate.

 

(d) Use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement, or the lifting of any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction, at the earliest possible
moment.

 

(e) If requested by the managing underwriters, if any, or Holder, (i) promptly
incorporate in a Prospectus supplement or post-effective amendment such
information as the

 

8



--------------------------------------------------------------------------------

managing underwriters, if any, and Holder agrees should be included therein as
may be required by applicable law and (ii) make all required filings of such
Prospectus supplement or such post-effective amendment as soon as practicable
after the Company has received notification of the matters to be incorporated in
such Prospectus supplement or post-effective amendment; provided, however, that
the Company will not be required to take any actions under this Section 4(e)
that are not, in the opinion of counsel for the Company, in compliance with
applicable law.

 

(f) Furnish to Holder and each managing underwriter, if any, without charge, at
least one conformed copy of the Registration Statement and any post-effective
amendment thereto (but excluding schedules, all documents incorporated or deemed
incorporated therein by reference and all exhibits, unless requested in writing
by Holder or underwriter).

 

(g) Deliver to Holder and the underwriters, if any, without charge as many
copies of the Prospectus or Prospectuses relating to such Registrable Securities
(including each preliminary prospectus) and any amendment or supplement thereto
as such persons may reasonably request; and, subject to the last paragraph of
this Section 4, the Company hereby consents to the use of such Prospectus or
each amendment or supplement thereto by selling Holder and the underwriters, if
any, in connection with the offering and sale of the Registrable Securities
covered by such Prospectus or any amendment or supplement thereto.

 

(h) Prior to any public offering of Registrable Securities, to register or
qualify or cooperate with Holder, the underwriters, if any, and their respective
counsel in connection with the registration or qualification (or exemption from
such registration or qualification) of such Registrable Securities for offer and
sale under the securities or blue sky laws of such jurisdictions within the
United States as any seller or underwriter reasonably requests in writing; use
all reasonable efforts to keep such registration or qualification (or exemption
therefrom) effective during the period the applicable Registration Statement is
required to be kept effective and do any and all other acts or things necessary
or advisable to enable the disposition in each such jurisdiction of the
Registrable Securities covered by the applicable Registration Statement;
provided, however, that the Company will not be required to (i) qualify to do
business in any jurisdiction where it is not then so qualified or (ii) take any
action that would subject it to taxation or service of process in any such
jurisdiction where it is not then so subject.

 

(i) Cooperate with Holder and the managing underwriters, if any, to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be sold and enable such Registrable Securities to be in such
denominations and registered in such names as the managing underwriters, if any,
shall request at least two business days prior to any sale of Registrable
Securities to the underwriters.

 

(j) Use its reasonable best efforts to cause the Registrable Securities covered
by the applicable Registration Statement to be registered with or approved by
such other governmental agencies or authorities within the United States except
as may be required solely as a consequence of the nature of Holder’s business,
in which case the Company will cooperate in all reasonable respects with the
filing of such Registration Statement and the granting of such approvals as may
be necessary to enable the seller or sellers thereof or the underwriters, if
any, to consummate the disposition of such Registrable Securities.

 

9



--------------------------------------------------------------------------------

(k) Upon the occurrence of any event contemplated by Section 4(c)(vi) or
4(c)(vii), prepare a supplement or post-effective amendment to each Registration
Statement or a supplement to the related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Securities being sold thereunder,
such Prospectus will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

(l) Cause all Registrable Securities covered by such Registration Statement to
be listed on each securities exchange, if any, on which securities issued by the
Company of the same class are then listed or, if no such securities issued by
the Company are then so listed, on the New York Stock Exchange or another
national securities exchange if the securities qualify to be so listed.

 

(m) As needed, (i) engage an appropriate transfer agent and provide the transfer
agent with printed certificates for the Registrable Securities in a form
eligible for deposit with The Depository Trust Company and (ii) provide a CUSIP
number for the Registrable Securities.

 

(n) Enter into such customary agreements (including, in the event of an
Underwritten Offering, an underwriting agreement in form, scope and substance as
is customary in underwritten offerings) and take all such other commercially
reasonable and customary actions in connection therewith (including those
reasonably requested by Holder or, in the event of an Underwritten Offering,
those reasonably requested by the managing underwriters) in order to facilitate
the disposition of such Registrable Securities and in such connection, but only
where an underwriting agreement is entered into in connection with an
Underwritten Offering: (i) make such representations and warranties to the
underwriters with respect to the businesses of the Company and its subsidiaries,
the Registration Statement, Prospectus and documents incorporated by reference
or deemed incorporated by reference therein, if any, in each case, in form,
substance and scope as are customarily made by issuers to underwriters in
underwritten offerings and confirm the same if and when requested; (ii) obtain
opinions of counsel to the Company and updates thereof, which counsel and
opinions (in form, scope and substance) shall be reasonably satisfactory to the
managing underwriters, if any, addressed to each of the underwriters covering
the matters customarily covered in opinions requested in underwritten offerings
and such other matters as may be reasonably requested by such underwriters;
(iii) obtain “comfort” letters and updates thereof from the independent
certified public accountants of the Company (and, if necessary, any other
certified public accountants of any subsidiary of the Company or of any business
acquired by the Company for which financial statements and financial data is, or
is required to be, included in the Registration Statement), addressed to each of
the underwriters, such letters to be in customary form and covering matters of
the type customarily covered in “comfort” letters in connection with
underwritten offerings; (iv) cause the Company’s management to be made available
for, and assist in, the marketing and disposition of such Registrable Securities
in the manner and to the extent reasonably requested by the underwriters
including, without limitation, participation by management in customary road
shows, investor conferences and other similar presentations; and (v) deliver
such documents and certificates as may be reasonably requested by the managing
underwriters, if any, to evidence the continued validity of the representations
and warranties of the Company and its subsidiaries made pursuant to clause (i)
above and to evidence compliance with any customary conditions

 

10



--------------------------------------------------------------------------------

contained in the underwriting agreement entered into by the Company. The
foregoing actions will be taken in connection with each closing under such
underwriting agreement as and to the extent required thereunder.

 

(o) Make available for reasonable inspection during normal business hours by a
representative of Holder holding Registrable Securities being sold, any
underwriter participating in any disposition of Registrable Securities, and any
attorney, accountant or other agent retained by Holder or representatives or any
underwriter (each, an “Inspector”), all financial and other records, pertinent
corporate documents and properties of the Company and its subsidiaries, and
cause the officers, directors and employees of the Company and its subsidiaries
to supply all information reasonably requested by any such Inspector in
connection with such Registration Statement; provided, however, that any
records, information or documents that are designated in good faith by the
Company in writing as confidential at the time of delivery of such records,
information or documents will be kept confidential by such Persons unless (i)
such records, information or documents are in the public domain or otherwise
publicly available, (ii) disclosure of such records, information or documents is
required by court or administrative order; provided, that Holder notifies the
Company of any such requirement and cooperates with the Company in seeking a
protective or restraining order limiting such disclosure, or (iii) disclosure of
such records, information or documents, in the reasonable opinion of counsel to
such Person, is otherwise required by law (including, without limitation,
pursuant to the requirements of the Securities Act).

 

(p) Comply with all applicable rules and regulations of the SEC and make
generally available to its security holders earnings statements satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder (or
any similar rule promulgated under the Securities Act) no later than 45 calendar
days after the end of any 12-month period (or 90 calendar days after the end of
any 12-month period if such period is a fiscal year) (i) commencing at the end
of any fiscal quarter in which Registrable Securities are sold to underwriters
in a firm commitment or best efforts Underwritten Offering, or (ii) if not sold
to underwriters in such an offering, commencing on the first day of the first
fiscal quarter of the Company, after the effective date of a Registration
Statement, which statements shall cover such 12-month period.

 

(q) The Company shall keep Special Counsel advised as to the initiation and
progress of any registration under Section 2 or Section 3 hereunder.

 

(r) The Company shall cooperate with each seller of Registrable Securities and
each underwriter participating in the disposition of such Registrable Securities
and their respective counsel in connection with any filings required to be made
with the New York Stock Exchange or such other stock exchanges or markets in
which securities of the Company are listed or quoted.

 

(s) The Company shall take all other steps reasonably necessary to effect the
registration of the Registrable Securities contemplated hereby.

 

The Company may require each seller of Registrable Securities as to which any
registration is being effected to furnish to the Company such information
regarding such seller

 

11



--------------------------------------------------------------------------------

and the distribution of such Registrable Securities as the Company may, from
time to time, reasonably request in writing, and the Company may exclude from
such registration the Registrable Securities of any seller who unreasonably
fails to furnish such information within a reasonable time after receiving such
request.

 

Holder will be deemed to have agreed by virtue of its acquisition of Registrable
Securities that, upon receipt of any notice from the Company of the occurrence
of any event of the kind described in Section 4(c)(ii), 4(c)(iii), 4(c)(v),
4(c)(vi) or 4(c)(vii) (“Suspension Notice”), Holder will forthwith discontinue
disposition of such Registrable Securities covered by such Registration
Statement or Prospectus (a “Black-Out”) until such Holder’s receipt of the
copies of the supplemented or amended Prospectus contemplated by Section 4(k),
or until it is advised in writing (the “Advice”) by the Company that the use of
the applicable Prospectus may be resumed, and Holder has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus. Except as expressly provided
herein, there shall be no limitation with regard to the number of Suspension
Notices that the Company is entitled to give hereunder; provided, however, that
in no event shall the aggregate number of days Holder is subject to Black-Out
during any period of 12 consecutive months exceed 180 days.

 

Section 5. Registration Expenses. Except as provided in Section 2(a), all fees
and expenses incurred in connection with registrations, filings or
qualifications pursuant to this Agreement by the Company will be borne by the
Company whether or not any of the Registration Statements become effective. Such
fees and expenses will include, without limitation, (i) all registration and
filing fees (including fees and expenses for compliance with federal or state
securities laws or state “blue sky” laws, and including all registration and
filing fees payable to the Securities and Exchange Commission and any applicable
stock exchanges or markets), (ii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities in a
form eligible for deposit with The Depository Trust Company and of printing a
reasonable number of prospectuses if the printing of such prospectuses is
requested by Holder), (iii) messenger, telephone and delivery expenses incurred
by the Company, (iv) fees and disbursements of counsel for the Company incurred
by the Company, (v) fees and disbursements and other charges and expenses of all
independent certified public accountants referred to in Section 4(n)(iii)
(including the expenses of any special audit and “comfort” letter required by or
incident to such performance) incurred by the Company, and (vi) reasonable fees
and expenses per Registration Statement for Special Counsel of Holder in
connection with the registration and sale of Registrable Securities of up to
$75,000 in the aggregate; and (vii) any liability insurance or other premiums
for insurance obtained in connection with any Demand Registration, Piggy-back
Registration or registration on Form S-3 or F-3 pursuant to the provisions set
forth in this Agreement, regardless of whether the relevant Registration
Statement is declared effective. In addition, the Company will pay internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit, the fees and expenses incurred in connection with the listing
of the securities to be registered on any securities exchange on which
securities of the same class issued by the Company are then listed or for
admission of any securities for quotation or an inter-dealer quotation system,
as applied and the fees and expenses of any Person, including special experts,
retained by the Company. In no event, however, will the Company be responsible
for any underwriting discount or selling commission with respect to any sale of

 

12



--------------------------------------------------------------------------------

Registrable Securities pursuant to this Agreement, and Holder shall be
responsible for any taxes of any kind (including, without limitation, transfer
taxes) with respect to any disposition, sale or transfer of Registrable
Securities and for any legal, accounting and other expenses incurred by it,
except as provided above with respect to Special Counsel, in connection with any
Registration Statement.

 

Section 6. Indemnification.

 

(a) Indemnification by the Company. The Company will indemnify and hold
harmless, to the fullest extent permitted by law, Holder, its partners,
officers, directors, Affiliates and agents and employees, each Person who
controls Holder (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) and the officers, directors, agents and
employees of any such controlling person, from and against all losses, claims,
damages, liabilities, costs (including without limitation the costs of
investigation and attorneys’ fees) and disbursements and other expenses
(collectively, “Losses”), arising out of or based upon any untrue or alleged
untrue statement of a material fact contained in any Registration Statement,
Prospectus or form of Prospectus or in any amendment or supplement thereto or in
any preliminary prospectus, or arising out of or based upon any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, except insofar and
to the extent as (i) the same are based upon information furnished in writing to
the Company by Holder specifically for use therein or any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, or any other
securities or other law of any jurisdiction, common law or otherwise, or any
rule or regulation promulgated under the Securities Act, the Exchange Act or any
such other laws, in connection with any offering of Registrable Securities
pursuant to a Registration Statement or Prospectus, or (ii) any such Losses are
suffered by a person under the circumstance where it shall have been determined
by a court of competent jurisdiction that (w) the Holder had previously been
with furnished copies of a final or amended Prospectus, (x) delivery of a final
or amended Prospectus was required by the Securities Act to be made to such
person, (y) the untrue statement or omission of a material fact was corrected in
the final or amended Prospectus and (z) there was not sent or given to such
person, at or prior to the written confirmation of the sale of such Registrable
Securities to such person, a copy of the final or amended Prospectus.

 

(b) Indemnification by Holder. In connection with any Registration Statement in
which Holder is participating, Holder will furnish to the Company in writing
such information as the Company reasonably requests for use in connection with
any Registration Statement, Prospectus or preliminary prospectus and will
indemnify and hold harmless, to the fullest extent permitted by law, the
Company, its directors and officers, agents and employees, each person who
controls the Company (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling persons, from and against all Losses arising out
of or based upon any untrue statement of a material fact contained in any
Registration Statement, Prospectus or preliminary prospectus or arising out of
or based upon any omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, to the extent, but only
to the extent, that such untrue statement or omission is contained in any
information so furnished in writing by Holder to the Company specifically for
use in such Registration Statement, Prospectus or preliminary prospectus and was
relied upon by the Company in the preparation of such

 

13



--------------------------------------------------------------------------------

Registration Statement, Prospectus or preliminary prospectus. In no event will
the liability of selling Holder hereunder be greater in amount than the dollar
amount of the proceeds received by Holder upon the sale of the Registrable
Securities giving rise to such indemnification obligation.

 

(c) Conduct of Indemnification Proceedings. If any person shall become entitled
to indemnity hereunder (an “indemnified party”), such indemnified party shall
give prompt notice to the party from which such indemnity is sought (the
“indemnifying party”) of any claim or of the commencement of any action or
proceeding with respect to which such indemnified party seeks indemnification or
contribution pursuant hereto; provided, however, that the failure to so notify
the indemnifying party will not relieve the indemnifying party from any
obligation or liability except to the extent that the indemnifying party has
been prejudiced materially by such failure. In case any such action is brought
against an indemnified party, the indemnifying party shall be entitled to
participate in and to assume the defense thereof, jointly with any other
indemnifying party similarly notified to the extent that it may wish, with
counsel reasonably satisfactory to such indemnified party, and after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses subsequently incurred by the
latter in connection with the defense thereof other than reasonable costs of
investigation; provided that the indemnified party may participate in such
defense at the indemnified party’s expense; and provided, further that the
indemnified party or indemnified parties shall have the right to employ one
counsel to represent it or them if, in the reasonable judgment of the legal
counsel of the indemnified party or indemnified parties, it is advisable for it
or them to be represented by separate counsel by reason of having different or
additional legal defenses (which in either case are material) from those
available to the indemnifying party, and in that event the reasonable fees and
expenses of such one counsel shall be paid by the indemnifying party. All
reasonable fees and third party expenses subject to indemnification hereunder
(including any reasonable fees and expenses incurred in connection with
investigating or preparing to defend such action or proceeding) will be paid to
the indemnified party (provided appropriate documentation for such expenses is
also submitted with such notice), as incurred, within five calendar days of
written notice thereof to the indemnifying party (regardless of whether it is
ultimately determined that an indemnified party is not entitled to
indemnification hereunder; provided, however that the indemnified party will be
required to repay to the indemnifying party any amounts paid to it for which it
is determined the indemnified party was not otherwise entitled within five
calendar days of such determination). The indemnifying party will not consent to
entry of any judgment or enter into any settlement or otherwise seek to
terminate any action or proceeding in which any indemnified party is or could be
a party and as to which indemnification or contribution could be sought by such
indemnified party under this Section 6, without the consent of the indemnified
party, unless such judgment, settlement or other termination includes as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release, in form and substance reasonably satisfactory to
the indemnified party, from all liability in respect of such claim or litigation
for which such indemnified party would be entitled to indemnification hereunder.

 

(d) Contribution. If the indemnification provided for in this Section 6 is
unavailable to an indemnified party under Section 6(a) or 6(b) in respect of any
Losses or is insufficient to hold such indemnified party harmless, then each
applicable indemnifying party, in lieu of indemnifying such indemnified party,
will, severally but not jointly, contribute to the

 

14



--------------------------------------------------------------------------------

amount paid or payable by such indemnified party as a result of such Losses, in
such proportion as is appropriate to reflect the relative fault of the
indemnifying party or indemnifying parties, on the one hand, and such
indemnified party, on the other hand, in connection with the actions, statements
or omissions that resulted in such Losses as well as any other relevant
equitable considerations. The relative fault of such indemnifying party or
indemnifying parties, on the one hand, and such indemnified party, on the other
hand, will be determined by reference to, among other things, whether any action
in question, including any untrue or alleged untrue statement of a material fact
or omission or alleged omission of a material fact, has been taken or made by,
or related to information supplied by, such indemnifying party or indemnified
party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such action, statement or omission. The amount
paid or payable by a party as a result of any Losses will be deemed to include
any legal or other fees or expenses incurred by such party in connection with
any action or proceeding.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 6(d), Holder will not be required
to contribute any amount in excess of the amount by which the total price at
which the Registrable Securities sold by Holder and distributed to the public
were offered to the public exceeds the amount of any damages Holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

 

The indemnity, contribution and expense reimbursement obligations of the Company
hereunder will be in addition to any liability the Company may otherwise have
hereunder or otherwise. The provisions of this Section 6 will survive so long as
Registrable Securities remain outstanding, notwithstanding any permitted
transfer of the Registrable Securities by Holder or any termination of this
Agreement.

 

Section 7. Underwritten Registrations. If any of the Registrable Securities
included in any Demand Registration are to be sold in an Underwritten Offering,
Holder may select an investment banking firm or firms of international
reputation to manage the Underwritten Offering, provided that such investment
banker or bankers is (are) reasonably acceptable to the Company. The Company and
Holder agree that, in connection with any Underwritten Offering hereunder, the
relevant registration shall be in a firm commitment underwritten offering and
they shall each undertake to offer customary indemnification, representations
and warranties to the participating underwriters and to agree to any
restrictions required by the underwriters on the sale of Common Shares or other
securities by such party after the completion of the Underwritten Offering;
provided, however, that the restriction so imposed on Holder shall be no more
onerous than the restrictions imposed on any other holder of securities included
in such offering; and provided, further that the Company shall not be required
to agree to (i) restrictions with respect to the issuance of equity incentives
to employees, the issuance of securities on exercise of outstanding warrants or
convertible securities, the issuance of securities in connection with a merger,
amalgamation, acquisition, joint venture or other strategic transaction, or (ii)
any restrictions that extend beyond the restrictions imposed on Holder for a
term of ninety (90) days (one hundred eighty (180) days for an initial public
offering) from the effective date of the applicable Registration Statement.

 

15



--------------------------------------------------------------------------------

Section 8. Rule 144A. The Company hereby agrees with Holder, for so long as any
Transfer Restricted Securities remain outstanding and during any period in which
the Company is not subject to Section 13 or 15(d) of the Exchange Act, to make
available, upon request of Holder of Transfer Restricted Securities, to Holder
or any beneficial owner of Transfer Restricted Securities in connection with any
sale thereof and any prospective purchaser of such Transfer Restricted
Securities designated by Holder or any beneficial owner, the information
required by Rule 144A(d)(4) under the Securities Act in order to permit resales
of such Transfer Restricted Securities pursuant to Rule 144A. In addition, the
Company agrees to: (a) file with the SEC in a timely manner all reports and
other documents required of the Company under the Securities Act and the
Exchange Act, and (b) furnish to Holder forthwith upon request a written
statement by the Company that it has compiled with the Reporting Requirements of
Rule 144, the Securities Act and the Exchange Act, or that it qualified as a
registrant whose securities may be resold pursuant to Form S-3 or F-3 (at any
time after it so qualifies).

 

Section 9. Miscellaneous.

 

(a) Remedies. In the event of a breach by a party of its obligations under this
Agreement, each other party, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. Each party agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of any provision of this Agreement and hereby further
agrees that, in the event of any action for specific performance in respect of
such breach, it will waive the defense that a remedy at law would be adequate.

 

(b) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented without the prior written consent of the Company and
Purchaser.

 

(c) Notices. Except as otherwise expressly provided in this Agreement, all
notices, requests and other communications to Purchaser or the Company shall be
in writing (including a facsimile or similar writing) and shall be given to such
party at the following addresses or facsimile numbers, as applicable:

 

If to the Company to:

 

200 Park Avenue

Florham Park, NJ 07932

Telecopy: (973) 360-0538

Attention: Legal Department

 

If to Purchaser to:

 

c/o Singapore Technologies Telemedia Pte Ltd

51 Cuppage Road

#10-11/17, StarHub Centre

Singapore 229469

Telecopy: (65) 6720-7277

Attention: General Counsel/Chief Legal Officer

 

16



--------------------------------------------------------------------------------

with a copy to:

 

Latham & Watkins

80 Raffles Place

#14-20 UOB Plaza 2

Singapore 048624

Telecopy: (65) 6536-1171

Attention: Michael W. Sturrock

 

Each notice, request or other communication to Purchaser or the Company shall be
effective (i) if given by facsimile, at the time such facsimile is transmitted
and the appropriate confirmation is received (or, if such time is not during a
Business Day, at the beginning of the following Business Day), (ii) if given by
mail, three Business Days or, if to an address outside the United States, seven
calendar days, after such communication is deposited in the mails with
first-class postage prepaid or (iii) if given by any other means, when delivered
at the applicable address specified above. Any party hereto may change address
by reasonable prior written notice to each other party hereto.

 

(d) Merger, Amalgamation, Consolidation, Etc. of the Company. If the Company is
a party to any merger, amalgamation, consolidation, recapitalization,
reorganization or otherwise pursuant to which the Registrable Securities are
converted into or exchanged for securities or the right to receive securities of
any other person (“Conversion Securities”), the issuer of such Conversion
Securities shall assume (in a writing delivered to all Holders) all obligations
of the Company hereunder. The Company will not effect any merger, amalgamation,
consolidation, recapitalization, reorganization or otherwise described in the
immediately preceding sentence unless the issuer of the Conversion Securities
complies with this Section 9(d).

 

(e) Successors and Assigns. Subject to the terms and conditions of the Purchase
Agreement and the memorandum of association and bye-laws of the Company, any
lawful transferee of all or a portion of the Registrable Securities or of the
Preferred Shares or any other securities convertible into or exercisable or
exchangeable for the Registrable Securities, whether or not such acquisition or
conversion has actually been effected, who has been assigned benefits or rights
under this Agreement by Purchaser shall become a Holder hereunder to the extent
it agrees in writing to be bound by all of the provisions applicable hereunder
to the transferring Holder (such acknowledgment being evidenced by execution and
delivery to the Company of a Counterpart and Acknowledgment substantially in the
form of Exhibit A). Subject to the requirements of this Section 9(e), this
Agreement shall inure to the benefit of and be binding upon the successors and
permitted assigns of the parties hereto.

 

(f) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.

 

17



--------------------------------------------------------------------------------

(g) Headings. The headings of the sections and subsections of this Agreement are
for convenience of reference only and are not to be considered in construing
this Agreement.

 

(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
principles of conflicts of law, other than the choice of law principles of such
state.

 

(i) Severability. In case any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

(j) Entire Agreement. This Agreement and the other documents delivered pursuant
hereto and the Purchase Agreement constitute the full and entire understanding
and agreement between the parties with regard to the subjects thereto and no
party shall be liable or bound to any other in any manner by any
representations, warranties, covenants and agreements except as specifically set
forth herein and therein.

 

(k) Submission to Jurisdiction. With respect to any proceedings, claim or suit
arising under or relating to this Agreement, each party hereto expressly agrees
to submit hereby to the non-exclusive jurisdiction of the Federal and state
courts located in the Borough of Manhattan in New York City. Each party hereby
irrevocably waives, and agrees not to assert, by way of motion, as a defense,
counterclaim or otherwise, in any action or proceeding with respect to this
Agreement, the defense of sovereign immunity, any claim that it is not
personally subject to the jurisdiction of the above-named courts for any reason
other than the failure to serve process in accordance with this Section 9, that
it or its property is exempt or immune from jurisdiction of any such court or
from any legal process commenced in such courts (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise), and to the fullest extent
permitted by applicable law, that the suit, action or proceeding in any such
court is brought in an inconvenient forum, that the venue of such suit, action
or proceeding is improper, or that this Agreement, or the subject matter hereof
or thereof, may not be enforced in or by such courts and further irrevocably
waives, to the fullest extent permitted by applicable law, the benefit of any
defense that would hinder, fetter or delay the levy, execution or collection of
any amount to which the party is entitled pursuant to the final judgment of any
court having jurisdiction. Each party further agrees that service of process
mailed by prepaid registered first class mail at its principal office shall be
deemed in every respect effective service of process upon such party, as
applicable, in any suit or proceeding. Nothing herein shall affect the right of
the Company or Purchaser to serve process in any other matter permitted by law.

 

(l) No Interpretation Against Drafter. This Agreement is the product of
negotiations among the parties hereto represented by counsel and any rules of
construction relating to interpretation against the drafter of an agreement
shall not apply to this Agreement and are expressly waived.

 

[Signature Page Follows]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

GLOBAL CROSSING LIMITED

By:

 

    /s/ John B. McShane

--------------------------------------------------------------------------------

   

Name: John B. McShane

   

Title: Attorney-In-Fact

STT CROSSING LTD

By:

 

    /s/ Lee Theng Kiat

--------------------------------------------------------------------------------

   

Name: Lee Theng Kiat

   

Title: President & CEO

 

S-1



--------------------------------------------------------------------------------

EXHIBIT A

 

REGISTRATION RIGHTS AGREEMENT

COUNTERPART AND ACKNOWLEDGMENT

 

TO: The Company

RE: The Registration Rights Agreement (the “Agreement”) dated as of
                    , 2003, by and between the Company and Holder (as defined in
the Agreement)

 

  The undersigned hereby agrees to be bound by the terms of the Agreement as a
party to the Agreement, and shall be entitled to all benefits of Holder (as
defined in the Agreement) and shall be subject to all obligations and
restrictions of Holder pursuant to the Agreement, as fully and effectively as
though the undersigned had executed a counterpart of the Agreement together with
the other parties to the Agreement. The undersigned hereby acknowledges having
received and reviewed a copy of the Agreement.

 

DATED this              day of                 ,             .

 

By:                                      
                                                           

Title:                                     
                                                        

Number of                                       
                                            

Shares of                                       
                                               

Registrable Securities:                                      
                     

 

A-1